DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Cox on 5/17/2022. 
Please amend the claims as follows:
Claim 3 line 3, the limitation “the lateral” has been replaced with the limitation -- each lateral --.
Claim 10 line 3, the limitation “the lateral” has been replaced with the limitation -- each lateral --.
Claim 17 line 3, the limitation “the lateral” has been replaced with the limitation -- each lateral --.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Ahmad T. Shammari, U.S. Patent 10508521, discloses "determining the productivity index of a multilateral completion includes 1) determining the productivity index for each single lateral by iteratively altering the productivity index until the individual lateral flowrate based on a known reservoir pressure is matched and 2)... determining the productivity index by iteratively altering the productivity index until the commingled flowrate is matched. The productivity index may be used to set wellhead pressures and inline control valve (ICV) settings for production" (see col. 5, lines 50-59),
Amer Alanazi, U.S. Patent 11326423, discloses "model... used to determine the optimum pressure drop across each ICV" (see col. 24, lines 24-25),
Trevor Graham Tonkin, U.S. Patent 9864353, discloses "Using the transformed performance curve for each zone at the outlet pressure Pw and the target oil production rate, Otarg, a set of down hole inflow control valve positions, Bn that maximize the overall network oil production rate... provided by the solution to the... optimization problem" (see col. 10, lines 41-46), 
and Balouch et al., "A Methodology to Optimize the Horizontal Well Production using Inflow Control Devices: A Case Study", discloses "1.7 Inflow Control Valves. An inflow control valve (or interval control valve) is a remotely operated downhole component that used to partially or completely choke flow" (see page 35, col. 1),
none of these references taken either alone or in combination and with the prior art of record discloses 
claims 1, 8, and 15, “... determining, for each lateral of a multi-lateral well... a lateral flowrate for each opening position for different combinations of interval control valve (ICV) sizes and target flowing bottomhole pressures; determining, using a numerical model, an estimated total flowrate... based on the lateral flowrate for each lateral... providing... options for changing... ICV settings... to particular values, wherein each option includes a predicted added value to production... wherein the predicted added value is one or more of an individual lateral production contribution, an enhanced sweep efficiency for... laterals, or a water rate reduction...”,
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		5/16/2022Primary Examiner, Art Unit 2146